

Exhibit 10.1
 
STOCK EXCHANGE AGREEMENT
 
AND PLAN OF REORGANIZATION
 
 
STOCK EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION (the "Agreement ”) dated as
of March 18, 2010, by and among National Golf Emporium, Inc., a Nevada
corporation whose principal office is located at 2699 South Xanadu Way, Aurora,
CO 80014  (“NGEI”); the principal NGEI shareholders listed on Exhibit A (the
“PRINCIPAL NGEI SHAREHOLDER”); each of the persons listed on Exhibit B who are
directors and owners of membership units of DP (collectively referred to as
“SELLER”); Idle Media LLC (“IMLLC”) an LLC organized under the laws of the
Commonwealth of Pennsylvania, and Datpiff, LLC (“DP”), an LLC organized under
the laws of the Commonwealth of Pennsylvania whose principal office is located
at 216 S Centre Ave, Leesport PA, 19533.
 
R E C I T A L S
 
A.             DP is engaged in the business of developing online and mobile
applications and owns a portfolio of online applications, mobile interfaces,
online gaming, social media and a digital music portal.
 
B.             SELLER owns the number of shares of common stock of DP set forth
on Exhibit B.
 
C.             NGEI is a publicly traded company engaged in the business of
providing an online community for golfers that provides an e-commerce
marketplace for the sale of golf-related equipment and apparel, golf-related
news and information.  On the Closing Date (as defined herein), NGEI will have
authorized capital of 100,000,000 shares of common stock, $0.001 par value per
share.
 
D.             Prior to the Closing Date of the Agreement, DP will have
1,000 ownership units issued and outstanding.
 
E.             NGEI desires to acquire one hundred percent (100%) of the issued
and outstanding ownership units of DP, in consideration for which NGEI shall
issue to DP’s unit holders   restricted shares of its Common Stock.
 
 
 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.
 
ARTICLE I
 
ACQUISITION OF DP MEMBERSHIP UNITS BY NGEI
 
1.1           Acquisition of DP. In the manner and subject to the terms and
conditions set forth herein, NGEI shall acquire from SELLER, one hundred percent
(100%) of the issued and outstanding membership units of DP (the "DP Membership
Units").
 
1.2           Effective Date. If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set forth herein (the
"Exchange") shall become effective on the Closing Date as defined herein.
 
1.3           Consideration.
 
     (a)           In connection with the acquisition of the DP Membership
Units, NGEI shall issue to SELLER Forty Million (40,000,000) shares of NGEI (the
"NGEI Shares"). In addition the Principal NGEI Shareholder also agrees to cancel
their ownership of Sixty Three Million (63,000,000) common shares of NGEI.
 
     (b)           If the outstanding shares of NGEI Common Stock are changed
into a different number or class of shares by reason of any stock split,
division or subdivision of shares, stock dividend, reverse stock split,
consolidation of shares, reclassification, recapitalization, or other similar
transaction, then the number of shares of Common Stock referenced in Section
1.3(a), above, shall be appropriately adjusted.
 
     (c)           No fractional shares of NGEI Common Stock shall be issued in
connection with this Agreement, and no certificates or scrip for any such
fractional shares shall be issued.
           
      1.4           Effect of Stock Exchange. As of the Closing Date, all of the
following shall occur:



 
     (a)           The Articles of Incorporation of DP and NGEI, as in effect on
the Effective Date, shall continue in effect without change or amendment.
 
     (b)           The Bylaws of DP and NGEI, as in effect on the Closing Date,
shall continue in effect without change or amendment.

 
 
 
-2-

--------------------------------------------------------------------------------

 
         (c)            Upon the Closing Date, Marcus Frasier shall be appointed
President of NGEI, and Marcus Frasier shall be appointed Chief Financial Officer
and Kyle Reilly shall be appointed Secretary of NGEI. Marcus Frasier and Kyle
Reilly will be appointed to the Board of Directors of NGEI, in accordance with
the notice provisions of Rule 14f-1 of the United States Securities Exchange Act
of 1934, as amended (the “Exchange Act”). In addition, Bryan Sawarynski and Edd
Cockerill  will remain on the Board of Directors of NGEI but shall submit
resignations which shall become effective 45 days after the Closing.
 
1.5           Disclosure Schedules. Simultaneously with the execution of this
Agreement: (a) NGEI shall deliver a schedule relating to NGEI which, along with
the reports of NGEI filed with the Securities and Exchange Commission, shall be
referred to as the "NGEI Disclosure Schedule" , and (b) SELLER and DP shall
deliver a schedule relating to SELLER and DP (the "DP Disclosure Schedule" and
collectively with the NGEI Disclosure Schedule, the "Disclosure Schedules")
setting forth the matters required to be set forth in the Disclosure Schedules
as described elsewhere in this Agreement. The Disclosure Schedules shall be
deemed to be part of this Agreement. NGEI’S Disclosure Schedule shall include,
but is not limited to, all publicly filed documents of NGEI.
 
1.6           Further Action. From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the DP Membership Units and NGEI
Shares.
 
 
ARTICLE II
 
CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL
 
NGEI, SELLER and DP covenant that between the date hereof and the Closing Date
(as hereinafter defined):
 
2.1           Access by SELLER and DP. NGEI shall afford to SELLER, DP, and
their legal counsel, accountants and other representatives, throughout the
period prior to the Closing Date, full access, during normal business hours, to
(a) all of the books, contracts and records of NGEI, and shall furnish SELLER
and DP, during such period, with all information concerning NGEI that SELLER or
DP may reasonably request and (b) the properties of NGEI in order to conduct
inspections at SELLER and DP’s expense to determine that NGEI is operating in
material compliance with all applicable federal, state and local and foreign
statutes, rules and regulations, and that NGEI's assets are substantially in the
condition and of the capacities represented and warranted in this Agreement. Any
such investigation or inspection by SELLER or DP shall not be deemed a waiver
of, or otherwise limit, the representations, warranties and covenants contained
herein. SELLER and DP shall grant identical access to NGEI and its agents.
 
2.2           Conduct of Business. During the period from the date hereof to the
Closing Date, the business of NGEI and DP shall be operated by the respective
entities in the usual and ordinary course of such business and in material
compliance with the terms of this Agreement. Without limiting the generality of
the foregoing:
 
 
-3-

--------------------------------------------------------------------------------

 
    (a)             NGEI and DP, respectively, shall each use their reasonable
efforts to (i) keep available the services of the present agents of NGEI and DP;
(ii) complete or maintain all existing material arrangements; (iii) maintain the
integrity of all confidential information of NGEI and DP; and (iv) comply in all
material respects with all applicable laws; and (b) Except as contemplated by
this Agreement, NGEI and DP shall not (i) sell, lease, assign, transfer or
otherwise dispose of any of their material assets or property including cash;
(ii) agree to assume, guarantee, endorse or in any way become responsible or
liable for, directly or indirectly, any material contingent obligation; make any
material capital expenditures; (iii) enter into any transaction concerning a
merger or consolidation other than with the other party hereto or liquidate or
dissolve itself (or suffer any liquidation or dissolution) or convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
related transactions, all or a substantial part of its property, business, or
assets, or stock or securities convertible into stock of any subsidiary, or make
any material change in the present method of conducting business; (iv) declare
or pay any dividends or make any other distribution (whether in cash or
property) on any shares of its capital stock or purchase, redeem, retire or
otherwise acquire for value any shares of its capital stock or warrants or
options whether now or hereafter outstanding; (v) make or suffer to exist any
advances or loans to, or investments in any person, firm, corporation or other
business entity not a party to this Agreement; (vi) enter into any new material
agreement or be or become liable under any new material agreement, for the
lease, hire or use of any real or personal property; (vii) create, incur, assume
or suffer to exist, any mortgage, pledge, lien, charge, security interest or
encumbrance of any kind upon any of its property or assets, income or profits,
whether now owned or hereafter acquired; or (viii) agree to do any of the
foregoing.
 
2.3           Exclusivity to SELLER and DP. NGEI and its officers, directors,
representatives and agents, from the date hereof, until the Closing Date (unless
this Agreement shall be earlier terminated as hereinafter provided), shall not
hold discussions with any person or entity, other than SELLER and DP or their
respective agents concerning the Exchange, nor solicit, negotiate or entertain
any inquiries, proposals or offers to purchase the business of NGEI, nor the
shares of capital stock of NGEI from any person other than SELLER and DP, nor,
except in connection with the normal operation of NGEI's respective business, or
as required by law, or as authorized in writing by SELLER, disclose any
confidential information concerning NGEI to any person other than SELLER, DP and
SELLER and DP’s representatives or agents. SELLER and DP shall from the date
hereof, and until the Closing Date, owe the identical obligations of
confidentiality and exclusivity to NGEI concerning the Exchange as stated in
this Section.
 
2.4           Board and Shareholder Approval. The Board of Directors of NGEI has
determined that the Exchange is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Exchange. Upon recommendation by the Board of Directors, the shareholders of
NGEI have also approved this Agreement and terms of the Exchange. This Agreement
constitutes, and all other agreements contemplated hereby will constitute, when
executed and delivered by NGEI, the valid and binding obligation of NGEI,
enforceable in accordance with their respective terms.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF NGEI
 
Except as set forth in the NGEI Disclosure Schedule (which incorporates all the
reports of NGEI filed with the United States Securities and Exchange Commission)
NGEI represents and warrants to SELLER and DP as follows and the PRINICPAL NGEI
SHAREHOLDER, with respect to Section 3.25 only, represents and warrants to
SELLER AND DP as follows, with the knowledge and understanding that SELLER and
DP are relying materially upon such representations and warranties.
 
3.1           Organization and Standing. NGEI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
NGEI has all requisite corporate power to carry on its business as it is now
being conducted and is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification is
necessary under applicable law except where the failure to qualify (individually
or in the aggregate) will not have any material adverse effect on the business
or prospects of NGEI. The copies of the Articles of Incorporation and Bylaws of
NGEI, as amended to date and made available to SELLER and DP, are true and
complete copies of these documents as now in effect.
 
            3.2           Capitalization.



 
     (a)           The number of shares of capital stock which are issued and
outstanding are set forth in Recital D. All of such shares of capital stock that
are issued and outstanding are duly authorized, validly issued and outstanding,
fully paid and nonassessable, and were not issued in violation of the preemptive
rights of any person. Other than as set forth in the NGEI Disclosure Schedule
and Recital D, there are no subscriptions, warrants, rights or calls or other
commitments or agreements to which NGEI is a party or by which it is bound,
pursuant to which NGEI is or may be required to issue or deliver securities of
any class. Other than as set forth in the NGEI Disclosure Schedule and Recital
D, there are no outstanding securities convertible or exchangeable, actually or
contingently, into common stock or any other securities of NGEI.
 
     (b)           To NGEI’S knowledge, all outstanding shares of NGEI capital
stock have been issued and granted in compliance with all applicable securities
laws and other applicable legal requirements.
 
     (c)           NGEI has good and marketable title to all of the NGEI Shares,
free and clear of all liens, claims and encumbrances of any third persons.

 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
     (d)           The PRINCIPAL NGEI SHAREHOLDER has good and marketable title
to all of their shares of NGEI intended to be cancelled at Closing, free and
clear of all liens, claims and encumbrances of any third persons.
 
3.3           Subsidiaries. NGEI owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture or other entity.
 
3.4           Authority. NGEI’s Board of Directors has determined that the
Exchange is fair to and in the best interests of NGEI’s stockholders. The
execution, delivery and performance by NGEI of this Agreement (including the
contemplated issuance of up to Forty Million (40,000,000) NGEI Shares in
accordance with this Agreement) has been duly authorized by all necessary action
on the part of NGEI. NGEI has the absolute and unrestricted right, power and
authority to perform its obligations under this Agreement. This Agreement
constitutes, and all other agreements contemplated hereby will constitute, when
executed and delivered by NGEI in accordance herewith, the valid and binding
obligations of NGEI, enforceable in accordance with their respective terms.
 
3.5           Assets. Except as set forth in the NGEI Disclosure Schedule, NGEI
has no material assets. NGEI has good and marketable title to all of the assets
and properties listed on Schedule 3.5 and as reflected on the balance sheet
included in the NGEI Financial Statements (as hereinafter defined).
 
3.6           Contracts and Other Commitments. Except as set forth in the NGEI
Disclosure Schedule, NGEI is not a party to any contracts or agreements.
 
3.7           Litigation. There is no claim, action, proceeding, or
investigation pending or, to its knowledge, threatened against or affecting NGEI
before or by any court, arbitrator or governmental agency or authority which, in
its reasonable judgment, could have a material adverse effect on the operations
or prospects of NGEI. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against NGEI or
asserted against NGEI that has not been paid.
 
3.8           Taxes. For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Taxes") shall mean any federal, state, local or foreign
income, alternative or add_ on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.
 
(a)  
NGEI has duly filed all Returns required to be filed by it other than Return
(individually and in the aggregate) where the failure to file would have no
material adverse effect on the business or prospects of NGEI. All such Returns
were, when filed, and to the knowledge of NGEI are, accurate and complete in all
material respects and were prepared in conformity with applicable laws and
regulations. NGEI has paid or will pay in full or has adequately reserved
against all Taxes otherwise assessed against it through the Closing Date.

 
 
-6-

--------------------------------------------------------------------------------

 
(b)  
NGEI is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and, to the knowledge of NGEI, no claim
for assessment or collection of any Tax related to NGEI has been asserted
against NGEI that has not been paid. There are no Tax liens upon the assets of
NGEI. There is no valid basis, to NGEI 's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to NGEI by any governmental authority.

 
3.9           Compliance with Laws and Regulations. NGEI has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of NGEI is conducted or
to which NGEI is subject, including all requisite filings with the SEC. NGEI has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.
 
3.10         Hazardous Materials. To the knowledge of NGEI, NGEI has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materials." As used herein, the term “Hazardous Materials” means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§
9601(14), 9602.
 
3.11         No Breaches. The making and performance of this Agreement will not
(i) conflict with or violate the Articles of Incorporation or the Bylaws of
NGEI, (ii) violate any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which NGEI is a party or by which NGEI or any of
its businesses, or operations may be bound or affected or (iii) result in any
breach or termination of, or constitute a default under, or constitute an event
which, with notice or lapse of time, or both, would become a default under, or
result in the creation of any encumbrance upon any material asset of NGEI under,
or create any rights of termination, cancellation or acceleration in any person
under, any contract.
 
3.12         Employees. NGEI has no employees that are represented by any labor
union or collective bargaining unit. Nor does NGEI have any employment
agreements or compensation plans which are in effect with anyone.
 
3.13         Financial Statements. Year end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the "Financial Statements"). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of NGEI for the periods indicated, prepared in
accordance with generally accepted accounting principles ("GAAP"), consistently
applied. There are no assets of NGEI the value of which is materially overstated
in said balance sheets.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.14         Absence of Certain Changes or Events. Except as set forth in the
NGEI Disclosure Schedule, since December 31, 2009 (the "Balance Sheet Dates"),
there has not been:
 
     (a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of NGEI;
 
     (b)           any material damage, destruction or loss of any material
properties of NGEI, whether or not covered by insurance;
 
     (c)           any material adverse change in the manner in which the
business of NGEI and has been conducted;
 
     (d)           any material adverse change in the treatment and protection
of trade secrets or other confidential information of NGEI; and
 
     (e)           any occurrence not included in paragraphs (a) through (d) of
this Section 3.14 which has resulted, or which NGEI has reason to believe, might
be expected to result in, a material adverse change in the business or prospects
of NGEI.
 
3.15         Government Licenses, Permits, Authorizations. NGEI has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Licenses and Permits"). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
NGEI, threatened.
 
3.16         Employee Benefit Plans.
 
     (a)           NGEI has no bonus, material deferred compensation, material
incentive compensation, stock purchase, stock option, severance pay, termination
pay, hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.
 
     (b)           NGEI has not maintained, sponsored or contributed to, any
employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")) or any similar
pension benefit plan under the laws of any foreign jurisdiction.
 
     (c)           Except as set forth in the NGEI Disclosure Schedule, neither
the execution, delivery or performance of this Agreement, nor the consummation
of the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of NGEI, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
3.17         Business Locations. Other than as set forth in the NGEI Disclosure
Schedule, NGEI does not own or lease any real or personal property in any state
or country.
 
3.18         Intellectual Property. NGEI owns no intellectual property of any
kind. NGEI is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, or to the best
of its knowledge has not violated or infringed the rights of others in any
trademark, trade name, service mark, copyright, patent, trade secret, know-how
or other intangible asset.
 
3.19         Governmental Approvals. Except as set forth in the NGEI Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by NGEI with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with NGEI’s execution, delivery and performance of this
Agreement. Except as set forth in the NGEI Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of NGEI to
enable NGEI to enter into and carry out this Agreement.
 
3.20         Transactions with Affiliates. Except as set forth in the NGEI
Disclosure Schedule, NGEI is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from NGEI; nor are there any transactions
of a continuing nature between NGEI and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of NGEI for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term "Affiliate" shall mean any person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person specified. As used in the foregoing definition, the
term (i) "control” shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(ii) "person" shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bureau of any of them) or other entity.
 
3.21         No Distributions. NGEI has not made nor has any intention of making
any distribution or payment to any of its shareholders with respect to any of
its shares prior to the Closing Date.
 
3.22         Liabilities. NGEI has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise ("Liabilities"), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the NGEI Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
NGEI, or (iii) Liabilities otherwise disclosed in this
 

 
 
 
 
-9-

--------------------------------------------------------------------------------

 
Agreement, including the exhibits hereto and NGEI Disclosure Schedule.
 
3.23         Accounts Receivable. NGEI has no accounts receivable.
 
3.24         Insurance. NGEI has no insurance policies in effect.
 
3.25         Principal NGEI Shareholder Representations and Warranties. THE
PRINCIPAL NGEI SHAREHOLDER represents and warrants that he has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the other Closing Documents to which he is a party and to perform
his obligations under this Agreement and the other Closing Documents to which he
is a party, and he has good and marketable title to all of the NGEI Shares
listed in Exhibit A hereto, free and clear of all liens, claims and encumbrances
of any third persons.
 
3.26         No Omissions or Untrue Statements. To the best of each party’s
knowledge no representation or warranty made by NGEI or the PRINCIPAL NGEI
SHARHOLDER (with respect to Section 3.25 only) to SELLER and DP in this
Agreement, the NGEI Disclosure Schedule or in any certificate of an NGEI officer
required to be delivered to SELLER pursuant to the terms of this Agreement,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading as of the date hereof and as of the Closing
Date.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER AND DP
 
Except as set forth in the DP Disclosure Schedule, SELLER and DP jointly and
severally represent and warrant to NGEI as follows as of the date hereof and as
of the Closing Date:
 
4.1           Organization and Standing of DP. DP is a limited liability
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Pennsylvania and has the corporate power to carry on its
business as now conducted and to own its assets and is duly qualified to
transact business as a foreign corporation in each state where such
qualification is necessary except where the failure to qualify will not have a
material adverse effect on the business or prospects of DP. The copies of the
Articles of Incorporation and Bylaws of DP, as amended to date, and made
available to NGEI, are true and complete copies of those documents as now in
effect.
 
4.2           Authority. The Board of Directors of IMLLC has determined that the
Exchange is advisable and in the best interests of the SELLER and DP. IMLLC has
approved and adopted this Agreement and the terms of the Exchange and has
adopted a resolution recommending approval and adoption of this Agreement and
the Exchange by DP’s stockholders. This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
IMLLC in accordance herewith, the valid and binding obligations of IMLLC,
enforceable in accordance with their respective terms.
 
 
-10-

--------------------------------------------------------------------------------

 
4.3           No Conflict. The making and performance of this Agreement will not
(i) conflict with the Articles of Incorporation or the Bylaws of DP, (ii)
violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which DP is a party or by which DP or any of their
material assets, business, or operations may be bound or affected or (iii)
result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any material
asset of DP, or create any rights of termination, cancellation, or acceleration
in any person under any material agreement, arrangement, or commitment.
 
4.4           Properties. Except as set forth in the DP Disclosure Schedule,
SELLER has good and marketable title to all of the DP Membership Units, free and
clear of all liens, claims and encumbrances of third persons whatsoever, and DP
has good and marketable title to all of the assets and properties which it
purports to own as reflected on the balance sheet included in the DP Financial
Statements (as hereinafter defined), or thereafter acquired.
 
4.5           Capitalization of DP. The authorized capital of DP consists of
   membership units, of which 1,000 membership units are issued and
outstanding.  There are no other classes of securities authorized for issuance
by DP.   Such outstanding membership units are duly authorized, validly issued,
fully paid, and non-assessable. As of the date hereof, there were no outstanding
options, warrants or rights of conversion or other rights, agreements,
arrangements or commitments relating to the securities of DP or obligating DP to
issue or sell membership units. To DP’S knowledge, all outstanding membership
units of DP have been issued and granted in compliance with all applicable legal
requirements.
 
4.6           Governmental Approval; Consents. No authorization, license,
permit, franchise, approval, order or consent of, and no registration,
declaration or filing by SELLER or DP with any governmental authority, domestic
or foreign, federal, state or local, is required in connection with SELLERS OR
DP’s execution, delivery and performance of this Agreement. Except as set forth
in the DP Disclosure Schedule, no consents of any other parties are required to
be received by or on the part of SELLER or DP to enable SELLER and DP to enter
into and carry out this Agreement.
 
4.7           Adverse Developments. Since December 31, 2009, there have been no
material adverse changes in the assets, liabilities, properties, operations or
financial condition of DP, and no event has occurred other than in the ordinary
and usual course of business or as set forth in the DP Financial Statements
which could be reasonably expected to have a materially adverse effect upon DP.
 
4.8           Taxes.   DP has duly filed all returns required to be filed. All
such returns were, when filed, and to DP 's knowledge are, accurate and complete
in all material respects and were prepared in conformity with applicable laws
and regulations. DP has paid in full all  taxes through the Closing Date. DP is
not a party to any pending action or proceeding by any governmental authority
for the assessment of any tax, and, to the knowledge of DP, no claim for
assessment or collection of any tax has been asserted against DP that have not
been paid. There are no tax liens upon the assets of DP. There is no valid
basis, to DP 's knowledge, for any assessment, deficiency, notice, 30-day letter
or similar intention to assess any tax to be issued to DP by any governmental
authority.
 
4.9           Litigation. Except as set forth on the DP Disclosure Schedule,
there is no material claim, action, proceeding, or investigation pending or, to
their knowledge, threatened against or affecting SELLER or DP before or by any
court, arbitrator or governmental agency or authority. There are no material
decrees, injunctions or orders of any court, governmental department, agency or
arbitration outstanding against SELLER or DP.
 
 
-11-

--------------------------------------------------------------------------------

 
4.10         Compliance with Laws and Regulations. DP has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all jurisdictions in
which its operations are currently conducted or to which it is currently
subject.
 
4.11         Governmental Licenses, Permits and Authorizations. DP has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.
 
4.12         Liabilities. DP has no material direct or indirect liabilities, as
that term is defined in Section 3.22 ("DP Liabilities"), whether or not of a
kind required by generally accepted accounting principles to be set forth on a
financial statement, other than (i) DP Liabilities fully and adequately
reflected or reserved against on the DP Balance Sheet, (ii) DP Liabilities
incurred in the ordinary course of the business of DP, and (iii) DP Liabilities
otherwise disclosed in this Agreement, including the Exhibits hereto.
 
4.13         SELLER's Representations Regarding NGEI Shares.
 
     (a)           SELLER acknowledges that NGEI has limited assets and business
and that the NGEI Shares are speculative and involve a high degree of risk,
including among many other risks that the NGEI Shares will be restricted as
elsewhere described in this Agreement and will not be transferable unless first
registered under the Securities Act of 1933, as amended ("Act"), or pursuant to
an exemption from the Act's registration requirements.
 
     (b)           SELLER acknowledges and agrees that it has been furnished
with copies of the periodic reports of NGEI filed with the United States
Securities and Exchange Commission including those on Forms 10-K and 10-Q since
NGEI’s inception. SELLER has had an opportunity to ask questions of and receive
answers from NGEI regarding its business, assets, results of operations,
financial condition and plan of operation and the terms and conditions of the
issuance of the NGEI Shares.
 
 
 
 

 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
     (c)           SELLER is an accredited investor as that term is defined in
Regulation D of the Securities Act of 1933, as amended and is acquiring the NGEI
Shares for its own account, and not for the account of any other person other
than the benefit of SELLER, and SELLER has no current intent to make any resale,
pledge, hypothecation, distribution or public offering of the NGEI Shares except
as permitted by applicable law, including the provisions of Regulation S.
 
     (d)           SELLER, acting with the assistance of counsel and other
professional advisers, possesses such knowledge and experience in financial, tax
and business matters as to enable them to utilize the information made available
by NGEI, to evaluate the merits and risks of acquiring the NGEI Shares and to
make an informed investment decision with respect thereto.
 
     (e)           SELLER was not solicited by NGEI or anyone on NGEI's behalf
to enter into any transaction whatsoever, by any form of general solicitation or
general advertising, as those terms are defined in Regulation S.
 
4.14         Contracts and Other Commitments. Schedule 4.14 of the DP Disclosure
Schedule consists of a true and complete list of all material contracts,
agreements, commitments and other instruments (whether oral or written) to which
DP is a party. DP has made or will make available to NGEI a copy of each such
contract. All such contracts are valid and binding upon DP and are in full force
and effect and are enforceable in accordance with their respective terms. No
such contracts are in breach, and no event has occurred which, with the lapse of
time or action by a third party, could result in a material default under the
terms thereof. To DP’S knowledge, no stockholder of DP has received any payment
from any contracting party in connection with or as an inducement for causing DP
to enter into any such contract.
 
4.15         Absence of Certain Changes or Events. Except as set forth in the DP
Disclosure Schedule, since December 31, 2009 (the "Balance Sheet Date"), there
has not been:
 
     (a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of DP;
 
     (b)           any material damage, destruction or loss of any material
properties of DP, whether or not covered by insurance;
 
     (c)           any material adverse change in the manner in which the
business of DP and has been conducted;
 
 
 
 
 

 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
     (d)           any material adverse change in the treatment and protection
of trade secrets or other confidential information of DP; and
 
     (e)           any occurrence not included in paragraphs (a) through (d) of
this Section 4.15 which has resulted, or which DP has reason to believe, might
be expected to result in a material adverse change in the business or prospects
of DP.
 
4.16         Financial Statements. The DP Disclosure Schedule contains an
audited financial statements for the two years ending September 30, 2009 and
2008 (collectively the "DP Financial Statements"). The DP Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of DP for the periods indicated, prepared in
accordance with GAAP, consistently applied. There are no assets of DP the value
of which is materially overstated in said balance sheets.
 
4.17         DP Intellectual Property. Schedule 4.17 of the DP Disclosure
Schedule sets forth a complete and correct list and summary description of all
intellectual property, including computer software, trademarks, trade names,
service marks, service names, brand names, copyrights and patents, registrations
thereof and applications therefore, applicable to or used in the business of DP,
together with a complete list of all licenses granted by or to DP with respect
to any of the above. Except as otherwise set forth in Schedule 4.17 all such
trademarks, trade names, service marks, service names, brand names, copyrights
and patents are owned by DP, free and clear of all liens, claims, security
interests and encumbrances of any nature whatsoever. DP is not currently in
receipt of any notice of any violation or infringements of, and is not knowingly
violating or infringing, the rights of others in any trademark, trade name,
service mark, copyright, patent, trade secret, know-how or other intangible
asset. DP has not (i) licensed any of the material proprietary assets to any
person or entity on an exclusive basis, or (ii) entered into any covenant not to
compete or agreement limiting its ability to exploit fully any proprietary asset
or to transact business in any market or geographical area or with any person or
entity.
 
4.18         Subsidiaries. Except as set forth in Schedule 4.18 of the DP
Disclosure Schedule, DP owns no subsidiaries nor does it own or have an interest
in any other corporation, partnership, joint venture or other entity.
 
4.19         Hazardous Materials. To the knowledge of DP, DP has not violated,
or received any written notice from any governmental authority with respect to
the violation of any law, rule, regulation or ordinance pertaining to the use,
maintenance, storage, transportation or disposal of "Hazardous Materials." As
used herein, the term “Hazardous Materials” means any substance now or hereafter
designated which is found to be toxic or harmful to humans or the environment
when present in certain amounts or quantities.
 
4.20         Employees. DP has no employees that are represented by any labor
union or collective bargaining unit.

 
 
 
-14-

--------------------------------------------------------------------------------

 
 
4.21         Employee Benefit Plans. The DP Disclosure Schedule identifies each
salary, bonus, material deferred compensation, material incentive compensation,
stock purchase, stock option, severance pay, termination pay, hospitalization,
medical, insurance, supplemental unemployment benefits, profit-sharing, pension
or retirement plan, program or material agreement.
 
4.22         Business Locations. Other than as set forth in the DP Disclosure
Schedule, DP does not own or lease any real or personal property in any state or
country.
 
4.23         Insurance. Except as set forth in Schedule 4.23 of the DP
Disclosure Schedule, DP has no insurance policies in effect.
 
4.24         No Omission or Untrue Statement. To the best of each party’s
knowledge, no representation or warranty made by SELLER or DP to NGEI or the
PRINCIPAL NGEI SHAREHOLDER in this Agreement, in the DP Disclosure Schedule or
in any certificate of a DP officer required to be delivered to NGEI pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading as of the date hereof
and as of the Closing Date.
 
 
ARTICLE V
 
CLOSING
 
5.1           Closing. The Exchange shall be completed on the first business day
after the day on which the last of the conditions contained in this Article V is
fulfilled or waived (the “Closing Date”); The Closing shall take place at such
place as the parties may agree. At the Closing, NGEI, the PRINICPAL NGEI
SHAREHOLDER, SELLER and DP shall make the deliveries contemplated by this
Agreement, and in accordance with the terms of this Agreement.
 
5.2           NGEI’s Closing Deliveries. At the Closing, in addition to
documents referred elsewhere, NGEI and/or the PRINCIPAL NGEI SHAREHOLDER shall
deliver, or cause to be delivered, to SELLER and/or DP:
 
     (a)           a certificate, dated as of the Closing Date, executed by the
President or Chief Executive Officer of NGEI, to the effect that the
representations and warranties contained in this Agreement are true and correct
in all material respects at and as of the Closing Date and that NGEI has
complied with or performed in all material respects all terms, covenants and
conditions to be complied with or performed by NGEI on or prior to the Closing
Date;
 
     (b)           certificates representing the NGEI Shares issuable upon
consummation of the Exchange;
 
     (c)           Certified resolution of the Board of Directors and
shareholders authorizing and approving the transactions set forth herein;
 
 
-15-

--------------------------------------------------------------------------------

 
     (d)           The NGEI Disclosure Schedule;
 
     (e)           such other documents as SELLER, DP, or their counsel may
reasonably require.
 
5.3           DP’s Closing Deliveries. At the Closing, in addition to documents
referred to elsewhere, SELLER and/or DP shall deliver to NGEI:
 
     (a)           a certificate of DP, dated as of the Closing Date, executed
by the President or Chief Executive Officer of DP to the effect that the
representations and warranties of SELLER contained in this Agreement are true
and correct in all material respects and that DP has complied with or performed
in all material respects all terms, covenants, and conditions to be complied
with or performed by DP on or prior to the Closing Date;
 
     (b)           certificates representing DP Membership Units owned by
SELLER, duly endorsed for transfer or accompanied by a properly executed stock
power;
 
     (c)           certified resolutions of the Board of Directors and
shareholders of IMLLC, authorizing and approving the transactions set forth
herein;
 
     (d)           the DP Disclosure Schedule;
 
     (e)           such other documents as NGEI or it's counsel may reasonably
require.
 
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF NGEI AND PRINCIPAL NGEI
SHAREHOLDER
 
The obligation of NGEI and the PRINCIPAL NGEI SHAREHOLDER to consummate the
Closing is subject to the following conditions, any of which may be waived by it
in its sole discretion.
 
6.1           Compliance by SELLER and DP. SELLER and DP shall have performed
and complied in all material respects with all agreements and conditions
required by this Agreement to be performed or complied with in all material
respects by SELLER and DP prior to or on the Closing Date;
 
6.2           Accuracy of SELLER and DP's Representations. SELLER and DP’s
representations and warranties contained in this Agreement (including the
Disclosure Schedule) or any schedule, certificate, or other instrument delivered
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby shall be true and correct in all material respects at and as
of the Closing Date (except for such changes permitted by this Agreement) and
shall be deemed to be made again as of the Closing Date.
 
6.3           Documents. All documents and instruments required hereunder to be
delivered by SELLER or DP to NGEI at the Closing shall be delivered in form and
substance reasonably satisfactory to NGEI and its counsel.
 
 
-16-

--------------------------------------------------------------------------------

 
6.4           Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to NGEI’s knowledge, be threatened.
 
6.5           Material Adverse Change. Except for operations in the ordinary
course of business, no material adverse change shall have occurred subsequent to
December 31, 2009 in the financial position, results of operations, assets, or
liabilities of DP, nor shall any event or circumstance have occurred which would
result in a material adverse change in the financial position, results of
operations, assets, or liabilities of DP.
 
6.6           Approval by Board of Directors and Shareholders. The Board of
Directors and Shareholders of NGEI shall have approved this Agreement and the
transactions contemplated hereby.
 
6.7           Satisfaction with Due Diligence. NGEI shall have been satisfied
with its due diligence review of DP, its subsidiaries and their operations.
 
6.8           Regulatory Compliance. NGEI shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.
 
 
ARTICLE VII
 
CONDITIONS TO SELLER AND DP'S OBLIGATIONS
 
 
SELLER and DP's obligation to consummate the Closing is subject to the following
conditions:
 
7.1           Compliance by NGEI and the PRINICIPAL NGEI SHAREHOLDER. NGEI and
the PRINCIPAL NGEI SHAREHOLDER shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by them prior to or on the Closing Date.
 
7.2           Accuracy of Representations of NGEI and the PRINCIPAL NGEI
SHAREHOLDER. The representations and warranties of NGEI and the PRINCIPAL NGEI
SHAREHOLDER contained in this Agreement (including the exhibits hereto and the
NGEI Disclosure Schedule) or any schedule, certificate, or other instrument
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.
 
7.3           Continuation as Publicly Traded Company. NGEI shares shall
continue to trade on the FINRA OTC Bulletin Board System.
 
7.4           Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or to SELLER and DP’s knowledge, be threatened.
 
 
-17-

--------------------------------------------------------------------------------

 
7.5           Documents. All documents and instruments required hereunder to be
delivered by NGEI and the PRINCIPAL NGEI SHAREHOLDER to SELLER and DP at the
Closing shall be delivered in form and substance reasonably satisfactory to
SELLER, DP and their counsel.
 
7.6           Balance Sheet. Except as set forth in Section 7.6 of the NGEI
Disclosure Schedule, NGEI shall have no liabilities except as incurred in the
ordinary course of business, as reflected on NGEI's most recent balance sheet,
or as otherwise approved by SELLER.
 
7.7           Approval by Board of Directors and Shareholders. The Board of
Directors and shareholders of DP shall have approved this Agreement and the
transactions contemplated hereby.
 
7.8           Satisfaction with Due Diligence. DP shall have been satisfied with
its due diligence review of NGEI and its subsidiary and satisfied itself that
NGEI continues to trade its shares on the FINRA OTC Bulletin Board System.
 
7.9           Regulatory Compliance. DP shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.
 
7.10         Outstanding Shares. NGEI remains a publicly traded corporation and
NGEI shall have   shares of NGEI common stock issued and outstanding prior to
the Closing.
 
 
ARTICLE VIII
 
TERMINATION
 
8.1           Termination Prior to Closing.
 
     (a)           If the Closing has not occurred by May 15, 2010, any party
may terminate this Agreement at any time thereafter by giving written notice of
termination to the other, provided, however, that no party may terminate this
Agreement if such party has breached any material terms or conditions of this
Agreement and such breach has prevented the timely closing of the Exchange.
Notwithstanding the above, such deadline may be extended one or more times, only
by mutual written consent of SELLER, DP, NGEI and the PRINCIPAL NGEI
SHAREHOLDER;
 
8.2           Consequences of Termination. Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other party incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.
 
 
-18-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
ADDITIONAL COVENANTS
 
9.1           Mutual Cooperation. The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties' obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.
 
9.2           Changes in Representations and Warranties of a Party. Between the
date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (A) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (B) any impending or threatened breach in any
material respect of any of the party's representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.
 
9.3           Intentionally Left Blank
 
9.4           SEC Filings. The parties agree that the following filings shall be
made with the Securities and Exchange Commission ("Commission"): (a) an
information statement prepared pursuant to the requirements of Rule 14f-1 under
the Exchange Act shall be filed with the Commission; (b) a report on Form 8-K
will be filed with the Commission disclosing the consummation of the Exchange;
and, (c) any and all other filings necessary to comply with the Exchange Act.
 
9.5           Conduct of Business. During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, DP shall continue to conduct its
businesses and maintain its business relationships in the ordinary and usual
course consistent with past practice and will not, without limitation, without
the prior written consent of NGEI:
 
     (a)           Sell, lease, assign transfer or otherwise dispose of any of
its material assets, including cash;
 
     (b)           Agree to, or assume guarantee, endorse or otherwise in any
way be or become responsible or liable for, directly or indirectly, any material
contingent obligation;
 
     (c)           Make any material capital expenditures;
 
     (d)           Enter into any transaction concerning a merger or
consolidation other than with the other party hereto or liquidate or dissolve
itself (or suffer any liquidation or dissolution) or convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of related
transactions, all or a substantial part of its property, business, or assets, or
stock or securities convertible into stock of any subsidiary, or make any
material change in the present method of conducting business;
 
 
-19-

--------------------------------------------------------------------------------

 
     (e)           Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;
 
     (f)            Make or suffer to exist any advances or loans to, or
investments in any person, firm, corporation or other business entity not a
party to this Agreement;
 
     (g)           Enter into any new material agreement or be or become liable
under any new material agreement, for the lease, hire or use of any real or
personal property; or
 
     (h)           Create, incur, assume or suffer to exist, any mortgage,
pledge, lien, charge, security interest or encumbrance of any kind upon any of
its property or assets, income or profits, whether now owned or hereafter
acquired.
 
ARTICLE X
 
SECURITIES
 
10.1         NGEI Shares Not Registered. SELLER has been advised that the NGEI
Shares have not been and when issued, will not be registered under the
Securities Act of 1933, the securities laws of any state of the United States or
the securities laws of any other country and that in issuing and selling the
NGEI Shares to SELLER pursuant hereto, NGEI is relying upon the "safe harbor
provided by Regulation S for offers and sales of securities occurring outside
the United States ("Regulation S") under the Act. Resales of the NGEI Shares may
only be made pursuant to an effective registration statement or the availability
of an exemption from registration. All certificates evidencing the NGEI Shares
shall, unless and until removed in accordance with law, bear a restrictive
legend substantially in the following form:
 
THE SHARES REPRESENTED HEREBY MAY NOT BE OFFERED AND SOLD BY THE HOLDER HEREOF
EXCEPT: (A) IF THE OFFER OR SALE IS WITHIN THE UNITED STATES OR TO OR FOR THE
ACCOUNT OF A U.S. PERSON (AS SUCH TERMS ARE DEFINED IN REGULATION S UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT")) AND THE SECURITIES ARE OFFERED
AND SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO
REGULATION S OR RULE 144 UNDER THE ACT.
 
10.2           Indemnification by NGEI. NGEI shall indemnify SELLER and DP in
respect of, and hold SELLER and DP harmless against, any and all debts,
obligations and other liabilities (whether absolute, accrued, contingent, fixed
or otherwise, or whether known or unknown, or due or to become due or
otherwise), monetary damages, fines fees, penalties, interest obligations,
deficiencies, losses and expenses (including without limitation attorneys fees
and litigation costs) incurred or suffered by SELLER and DP:
 
 
-20-

--------------------------------------------------------------------------------

 
     (a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of NGEI contained in this
Agreement; and
 
     (b)           resulting from any liability of NGEI incurred or resulting
from activities that took place prior to the Closing not disclosed on the NGEI
Financial Statements.
 
10.3         Indemnification by SELLER and DP. SELLER and DP shall jointly and
severally indemnify NGEI in respect of, and hold NGEI harmless against, any and
all debts, obligations and other liabilities (whether absolute, accrued,
contingent, fixed or otherwise, or whether known or unknown, or due or to become
due or otherwise), monetary damages, fines fees, penalties, interest
obligations, deficiencies, losses and expenses (including without limitation
attorneys fees and litigation costs) incurred or suffered by NGEI:
 
     (a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of SELLER or DP contained in this
Agreement; and,
 
     (b)           resulting from any liability of SELLER or DP incurred or
resulting from activities that took place prior to the Closing not disclosed on
the DP Financial Statements.
 
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1         Expenses. Each party shall each pay its own expenses incident to
the negotiation, preparation, and carrying out of this Agreement, including
legal and accounting and audit fees.
 
11.2         Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement or in any certificate delivered by or on
behalf of NGEI, the PRINCIPAL NGEI SHAREHOLDER or SELLER or DP pursuant hereto,
or in connection with the actions contemplated hereby shall be deemed
representations, warranties and covenants by SELLER, DP, NGEI and the PRINCIPAL
NGEI SHAREHOLDER as the case may be, hereunder. All representations, warranties,
and covenants made by NGEI, the PRINCIPAL NGEI SHAREHOLDER or SELLER or DP in
this Agreement, or pursuant hereto, shall survive the Closing in a period of two
(2) years.
 
 
11.3         Publicity. The PRINCIPAL NGEI SHAREHOLDER, SELLER, DP, and NGEI
shall not issue any press release or make any other public statement, in each
case, relating to, in connection with or arising out of this Agreement or the
transactions contemplated hereby, without obtaining the prior approval of the
other, which shall not be unreasonably withheld or delayed, except that prior
approval shall not be required if, in the reasonable judgment of NGEI prior
approval by SELLER or DP would prevent the timely dissemination of such release
or statement in violation of applicable federal securities laws, rules or
regulations or policies of the Bulletin Board.
 
 
-21-

--------------------------------------------------------------------------------

 
11.4         Non-Disclosure. A disclosing party will not at any time after the
date of this Agreement, without the recipient’s consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) ("Confidential Information"). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i)  at or prior to the time of
disclosure by the disclosing party was generally available to the public through
no breach of this covenant, (ii) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third party provided that such third
party did not obtain or disseminate such information in breach of any legal
obligation of the disclosing party, shall not be deemed Confidential Information
for purposes hereof, and the undertakings in this covenant with respect to
Confidential Information shall not apply thereto. The undertakings of the
parties set forth above in this Section 11.4 shall terminate upon consummation
of the Closing. If this Agreement is terminated pursuant to the provisions of
Article VIII or any other express right of termination set forth in this
Agreement, the recipient shall return to the disclosing party all copies of all
Confidential Information previously furnished to it by the disclosing party.
 
11.5         Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.
 
11.6         Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be (i) sent by
facsimile transmission, (ii) sent by the United States Postal Service or the PRC
Postal Service, as the case may be, registered or certified mail, return receipt
requested, or (iii) personally delivered by a nationally recognized express
overnight courier service, charges prepaid, to the following addresses (or such
other addresses as the parties may specify from time to time in accordance with
this Section)
 

  (a) To SELLER:    
216 S Centre Ave,
Leesport PA, 19533
        (b) To DP:    
216 S Centre Ave,
Leesport PA, 19533
        (c) To NGEI:    
P.O. Box 17197
Golden, CO 80402
        (d) To PRINCIPAL NGEI SHAREHOLDER:    
P.O. Box 17197
Golden, CO 80402

     
 
-22-

--------------------------------------------------------------------------------

 
Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal Service or the PRC
Postal Service, as the case may be, or (iii) 72 hours after shipment by such
courier service.
 
11.7         Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without giving effect
to the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of the any state or federal court sitting
in the state of Nevada for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he/she/it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.
 
11.8         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.
 
11.9         No Implied Waiver; Remedies. No failure or delay on the part of the
parties hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.
 
11.10       Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules attached hereto, sets forth the entire understandings of
the parties with respect to the subject matter hereof, and it incorporates and
merges any and all previous communications, understandings, oral or written as
to the subject matter hereof, and cannot be amended or changed except in
writing, signed by the parties.
 
11.11       Headings. The headings of the Sections of this Agreement, where
employed, are for the convenience of reference only and do not form a part
hereof and in no way modify,
interpret or construe the meanings of the parties.
 
11.12       Severability. To the extent that any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
11.13       Attorneys Fees. In the event any legal action is brought to
interpret or enforce this Agreement, the party prevailing in such action shall
be entitled to recover its attorneys’ fees and costs in addition to any other
relief that it is entitled.
 
11.14       Consultants. Each party represents to the others that there is no
broker or finder entitled to a fee or other compensation for bringing the
parties together to effect the Exchange.
 
 
-23-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
NGEI:
National Golf Emporium, Inc.,
a Nevada Corporation
        By.  BRYAN SAWARYNSKI    
Bryan Sawarynski, President

 
PRINCIPAL NGEI SHAREHOLDER:
 
BRYAN SAWARYNSKI
 
Bryan Sawarynski

 
 
 
 
 
 
 
 
 
 
 

 
 
 
-24-

--------------------------------------------------------------------------------

 
 
ILLMC:
Idle Media, LLC (IM), a Pennsylvania Limited
Liability Corporation
   
By:    MARCUS FRASIER, President
 
     
   

 
SELLER:
Marcus Frasier
1,000 Units IMLLC
       
 
         
By:  MARCUS FRASIER
       Marcus Frasier

 
 
 
 
 
 
 
 

 
 
 
-25-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
 
PRINCIPAL NGEI SHAREHOLDERS
 
 
 
 
Bryan Sawarynski

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
-26-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SELLERS
 

 
NAME
No. of
Membership
Interests
Percentage Ownership
 
 
 
 
 
Marcus Frasier
1,000
100%
         
Total:
                        
100%

 
 
 
 
 
 
 
 
 
 
 



 
 
 
-27-

--------------------------------------------------------------------------------

 
 
NGEI Disclosure Schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
DP Disclosure Schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
-29-

--------------------------------------------------------------------------------

 
